Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
this office action is in  response to the communication filed on 4/8/20.
Original claims 1-20 are pending.
Claims 6-7, 16-17 , 10 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4-5, 8-12, 14-15, and 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over Baird, III U.S. Patent Application Publication No. 2018/0173747[hereinafter Baird]. in view of Li et al. U.S. Patent Application Publication No. 2020/0059369 [hereinafter Li].
As per claim 1 and 11 Baird discloses a method performed at a computing device that is a member of a distributed database system implemented using a wireless network, comprising: 
storing a member version of a chain graph(600) at the computing device(200), the chain graph including events(606) created by the computing device and events received through the wireless network from other computing devices that are members of the distributed database system(see fig. 3 and par. 0121, 0059); and when the computing device is a member of a voting committee, participating in a distributed consensus algorithm (see 0058, 0105) with other members of the voting committee using the wireless network to define an order of the events in the chain graph and storing that order as a new event in the member version of the chain graph(see par. 0058, 0059 where  consensus algorithm can be used to determine the order of events in a hashgraph and/or the order of transactions stored within the events).
 Here event though Baird discloses determining if the computing device is a member of a voting committee that comprises only a subset of the computing devices that are members of the distributed database system(see par 0059).
in the event Baird does not clearly disclose determining  if the computing device is a member of a voting committee that comprises only a subset of the computing devices that are members of the distributed database system.
Li discloses determining if the computing device is a member of a voting committee that comprises only a subset of the computing devices that are members of the distributed database system(see par. 0060, 00954). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of Li int the system of Baird committee members to vote and scored all   after each duty cycle, determine whether or not each member is working and completing tasks timely when they are on duty  so that committee members may be voted to determine whether they can retain their membership.as per claim 2,  and 12 Li discloses the method of claim 1 wherein membership of the voting committee varies during a time period that the computing device is a member of the distributed database system and determining if the computing device is a member of the voting committee is performed multiple times during the time period(see par. 0060, 0099 where membership of the voting committee is determined multiple duty cycle  ) .

As per claim 4, and 14 Baird discloses the method of claim 3 wherein the distributed consensus algorithm comprises a Byzantine agreement protocol(see par. 0084).as per claim 5 and 15 Li discloses the method of claim 1 wherein determining if the computing device is a member of the voting committee comprises: determining if a member ID associated with the computing device matches a predetermined criteria and if so, then determining that the computing device is a member of the voting committee(see par. 0024, 0052).committee(see par. 0060). 
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baird, III U.S. Patent Application Publication No. 2018/0173747[hereinafter Baird] in view of Li et al. U.S. Patent Application Publication No. 2020/0059369 [hereinafter Li].
As per claim 3 and 13, exchanging events with other computing devices using a gossip protocol is an obvious modification to the system of Baird and Li  and is well known protocol in the art. Examiner asserts one skilled in the presented with teaching of Baird and Li would have readily recognized the advantage of using Gossip protocol  in  exchanging events   because Gossip protocol provides communicates liveliness by exchanging "heartbeat state" data in the form of a heartbeat count for each node, which allows nodes to determine when one of the nodes in the cluster 108 has left unexpectedly (e.g.: due to a server crash)                        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452